EXHIBIT 10.14
 
RESOLUTIONS OF THE
BOARD OF DIRECTORS OF SOUND COMMUNITY BANK




WHEREAS, Sound Community Bank and Laurie Stewart entered into a Supplemental
Executive Retirement Plan Agreement dated December 30, 2011 (the "2011 SERP");
WHEREAS, the definition of "Separation from Service" under Section 1.12 of the
2011 SERP does not fully comply with the definition of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder
(collectively, the "Code");
WHEREAS, the Bank has intended from the date the 2011 SERP was adopted that the
definition of Separation from Service contained therein fully comply with
Section 409A of the Code; and
WHEREAS, the Bank desires to clarify the definition of Separation from Service
in the 2011 SERP by having such definition revised as set forth in the Amendment
No. 1 to the 2011 SERP ("SERP Amendment"), the form of which is attached hereto.
NOW THEREFORE, BE IT RESOLVED, that the SERP Amendment, in the form attached
hereto, be and hereby is approved and adopted; and be it further
RESOLVED, that the Chairman of the Board be and hereby is authorized to execute
the SERP Amendment on behalf of the Bank, and the execution by the Chairman of
the Board of the SERP Amendment shall conclusively establish his authority
therefore from the Bank; and be it further
RESOLVED, that the Chief Executive Officer or her designees be and hereby are
authorized and directed to take any and all actions necessary or appropriate to
effectuate the aforementioned resolution, including such filings or notices that
the Bank may be required to make with the
 Internal Revenue Service, and any actions previously taken by such officers in
furtherance of the foregoing be and hereby are approved and ratified in all
respects.